Citation Nr: 1441030	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-26 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chloracne of the chest, to include as due to exposure to fuels and chemicals.

2.  Entitlement to service connection for respiratory problems, to include as due to exposure to fuels and chemicals.

3.  Entitlement to service connection for a bilateral eye disability, to include as due to exposure to fuels and chemicals.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned at an April 2013 hearing at the RO.  A transcript has been associated with the file.

The RO originally characterized each of the above claims to include as due to herbicide exposure.  However, at his April 2013 Board hearing, the Veteran clarified that herbicide exposure was not a theory of entitlement to his present claims.  The issues have been revised accordingly.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the issues on appeal for additional development and for a VA medical examination.

The Veteran's DD Form 214 shows that he was stationed at McClellan Air Force Base and that his Military Occupational Specialty (MOS) was that of Aircraft Fuel Systems Technician.  

The Veteran contends that during his time at McClellan, he was exposed to toxic fuels and chemicals in the course of his duties as an Aircraft Fuel Systems Technician, and was not provided with appropriate protective gear.  While performing repairs and replacing parts on fuel tanks for aircraft, he was exposed to naphthalene, acetone, trichloroethylene, methyl ethyl ketone, JP-4, JP-5, JP-7, JP-8, aviation gas, ammonium hydroxide, isopropyl alcohol, QSOL 300 cleaning solvent, liquid Red BHF (Red ATF Dye), purging fluid, and phenolphthalein.  Additionally, the Veteran has submitted an internet article from the U.S. Air Force Installations, Environment & Logistics website, which explains the "aggressive environmental cleanup program" at McClellan in response to soil and groundwater contamination.  The Veteran asserts that as a result of fuel and chemical exposure, he developed chloracne of the chest, respiratory problems and a bilateral eye disability.

On remand, the AOJ/AMC is asked to determine what chemicals the Veteran was potentially exposed to in light of the environmental cleanup at McClellan Air Force Base.  Then, the Veteran should be afforded a VA examination and nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate efforts through appropriate channels to determine what chemicals the Veteran was potentially exposed to in light of the environmental cleanup at McClellan Air Force Base as referenced in articles (McClellan Today and McClellan Air Force Base) submitted by the Veteran in July 2012.  All efforts should be documented. 

2.  Thereafter, the Veteran should be scheduled for a VA examination(s) with an appropriate medical professional(s) to identify the nature and extent of the claimed disabilities, and provide an etiological opinion.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this remand in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.

The examiner should be advised that it is the Veteran's contention that while performing repairs and replacing parts on fuel tanks for aircraft, he was exposed to naphthalene, acetone, trichloroethylene, methyl ethyl ketone, JP-4, JP-5, JP-7, JP-8, aviation gas, ammonium hydroxide, isopropyl alcohol, QSOL 300 cleaning solvent, liquid Red BHF (Red ATF Dye), purging fluid, and phenolphthalein (see data sheets on the chemicals in the claims file).  Also, the examiner should be provided with a list of any chemicals the Veteran was potentially exposed to at McClellan Air Force Base (derived from information obtained as the result of Remand directive 1).  

The examiner is specifically asked to provide an opinion addressing the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that chloracne of the chest is etiologically related to in-service fuel and/or chemical exposure?  The Veteran contends that he experienced rashes in service. 

(b)  Is it at least as likely as not (50 percent or greater probability) that a respiratory disorder is etiologically related to in-service fuel and/or chemical exposure?  The Veteran contends that he experienced breathing problems in service. 

(c)  Is it at least as likely as not (50 percent or greater probability) that a bilateral eye disability is etiologically related to in-service fuel and/or chemical exposure?  The Veteran contends that he experienced visual problems in service. 

Accordingly, the examiner must discuss the rationale of the opinions provided, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  Then, the AOJ/AMC should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



